Citation Nr: 0844955	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a scar, right lower 
leg.

2.  Entitlement to service connection for an additional 
disability of the left arm. 

3.  Entitlement to an initial compensable disability rating 
for scar,  left lower leg.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to May 1963 
and again from August 1963 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in part, awarded service 
connection for a scar of the left lower leg, assigning a 
noncompensable disability rating, and denied service 
connection for a scar of the right lower leg and a left arm 
disorder.  

The veteran indicated on his January 2006 VA Form 9 that he 
wished to testify at a Board hearing.  The veteran was 
scheduled for a March 2007 videoconference hearing.  However, 
by correspondence dated in February 2007 the veteran declined 
the proposed videoconference hearing and stated that he 
preferred to testify before a Veterans Law Judge at a future 
Travel Board hearing.  A Travel Board hearing was scheduled 
for November 2008 and the veteran was provided notice of this 
hearing in October 2008.  However, the veteran failed to 
report to the scheduled hearing and failed to explain his 
absence.  Therefore, the Board hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008). 


FINDINGS OF FACT

1.  There is no evidence of an injury to the right leg in 
service or any other skin problems in service and no 
competent medical evidence linking the veteran's current scar 
of the right leg with his periods of service.

2.  There is no competent medical evidence of an additional 
disability of the left arm other than the already service-
connected left shoulder disorder.

3.  The veteran's scar of the left lower leg is manifested by 
an old burn scar measuring 8 x 2 centimeters.  It is 
hyperpigmented and level.  There is no tenderness, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, abnormal texture, or limitation 
of motion.  
  

CONCLUSIONS OF LAW

1.  Service connection for a scar, right lower leg is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Service connection for an additional disability of the 
left arm is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for an initial compensable disability rating 
for the veteran's scar, left lower leg, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that his 
scar on the lower right leg and an additional disability of 
the left arm is related to his service with the United States 
Army from June 1960 to May 1963 and again from August 1963 to 
April 1981.  Specifically, the veteran contends that he 
burned his right lower leg while in service.  With regard to 
the left arm claim, the Board notes that the veteran is 
already service-connected for a left shoulder disorder.  
Thus, it appears that the veteran is claiming service 
connection for an additional disability of the left arm.  
Finally, the veteran contends that his service-connected scar 
of the left lower leg is more disabling than currently 
evaluated.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Scar, right lower leg

While the veteran's service treatment records show that he 
suffered burns of the left arm and leg during service, there 
is no indication that he suffered a burn of the right lower 
leg during his military service.  His October 1980 retirement 
examination showed normal skin and normal lower extremities.  
The earliest evidence of a scar of the right lower leg is an 
April 2005 QTC examination report which describes a 7 x 1 
centimeter (cm) scar of the right lower leg.  
.  
The preponderance of the evidence is against service 
connection for a scar of the right lower leg.  First, there 
is no evidence of an injury to the right lower leg during 
service.  The October 1980 separation examination showed 
normal skin and normal lower extremities.  Furthermore, there 
is no evidence of a scar of the right lower leg until at 
least 2005, approximately 24 years after service.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Finally, there is no medical evidence 
in the record that links any current scar of the right lower 
leg to an incident of the veteran's active military service.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a scar of the right lower 
leg.  As the evidence is not in relative equipoise, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

2.	Left arm disorder

The veteran is already service-connected for a left shoulder 
disorder, specifically status post osteotomy of the left 
shoulder with a residual non-tender scar, for which a 10 
percent disability rating is in effect.  This disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  
Thus, it appears that the veteran is claiming service 
connection for an additional disability of the left arm.  

The veteran was afforded a QTC examination for his left 
shoulder in December 2004.  During this examination the 
veteran reported that he received a shrapnel wound from an 
incoming motor round in Vietnam, producing a deep penetrating 
injury to the front of the left shoulder.  He was treated in 
the field for two days.  There was nerve involvement but no 
bone, blood vessel, or fascia involvement.  He complained of 
residual pain with no loss of strength, fatigue, impairment 
of coordination, or weakness.  Physical examination revealed 
a scar anterior to the left shoulder measuring 4.5 x 1 cm, 
hypopigmented and textured.  The scar was not elevated or 
depressed and there was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, abnormal 
texture, or secondary limitation of motion in adjacent 
structures.  Coverage of an area larger than six square 
inches was not evident.  There were no exit wounds, no 
adherence, intermuscular scarring, or adhesion of the bone.  
There were no findings of loss of deep fascia, muscle 
substance, impairment of tone, lowered endurance, or 
impairment of coordination.  The muscle injury would have 
involved muscle group IV, which currently had the strength of 
5/5.  The muscle injury did not affect the body part it 
controlled and there was no muscle herniation.  There were 
also no findings of tendon damage, bone damage, joint damage, 
or nerve damage.  It was noted that the veteran was right 
hand dominant.  

Physical examination of the shoulders revealed normal range 
of motion for the right shoulder and a loss of 10 degrees 
flexion and abduction of the left shoulder.  There was no 
additional limitation based on pain, fatigue, weakness, lack 
of endurance, or incoordination.  Neurological examination 
was unremarkable.  X-ray examination revealed postsurgical 
osteotomy of the lateral aspect of the clavicle at the AC 
joint.  There was no AC separation.  The glenohumeral joint 
of the shoulder was unremarkable and there was no abnormality 
within the bony glenoid labrum.  The diagnosis was status 
post osteotomy left shoulder, residual scar, limited motion 
and the examiner noted that this disorder affected the 
veteran's functioning in his usual occupation and daily 
activities as there was limited use of the left arm.      

The veteran was awarded service connection for status post 
osteotomy of the left shoulder with a residual non-tender 
scar and a 10 percent disability rating was assigned by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5203.  The use of DC 5299 represents an unlisted disability 
that required rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

Under DC 5203, a 10 percent rating is warranted for the minor 
extremity when there is malunion or nonunion without loose 
movement.  DC 5203 also provides the rater an option to 
evaluate the disability based on impairment of function of 
the contiguous joint. 

There is no indication that the veteran's left shoulder 
disorder exhibits malunion or nonunion without loose 
movement.  Rather it appears that the veteran's 10 percent 
rating for a disability of the left shoulder is based on a 
host of factors that would be noncompensable if rated 
separately.  For instance, the veteran does have some 
limitation of motion of his left shoulder but that limitation 
of motion would be noncompensable under 38 C.F.R. § 4.71a, 
DCs 5200 and 5201.  Also, the veteran does have a scar on his 
left shoulder but the scar would also be noncompensable under 
38 C.F.R. § 4.118, DCs 7801-7805.  
  
There is no competent diagnosis of an additional disorder of 
the left arm in the record.  While there is evidence that the 
veteran suffers from left arm pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a left wrist disorder, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

Increased Rating

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor. 38 C.F.R. § 4.3.

The veteran's scar of the left lower leg is currently rated 
as noncompensably disabling under 38 C.F.R. § 4.118, DC 7805.  
Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7805.

The veteran was afforded a QTC examination for his scars and 
foot disabilities in April 2005.  During this examination the 
veteran reported that he sustained a burn of the left leg in 
1967.  It occurred from his firing of a 155 millimeter 
howitzer.  After the accident, the veteran was taken to the 
hospital and treated.  There was no functional impairment and 
no time lost from work.  Physical examination revealed a an 
old burn scar of the lower left leg measuring 8 cm x 2 cm.  
It was hyperpigmented and level.  There was no tenderness, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, abnormal texture, or limitation 
of motion.  

Based on these facts, the criteria for a compensable 
disability rating have not been met.  An increased evaluation 
under DC 7801 or 7802 is not warranted as the veteran's scar 
of the left lower leg does not exceed 77 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  
Similarly, an increased evaluation is not warranted under DC 
7804 as there is no evidence that the veteran's scar is 
superficial or painful.  Finally, as to DC 7805, the Board 
notes that there is no evidence of limitation of function of 
the left leg.  Thus, the veteran is not entitled to a 
compensable disability rating for his scar of the left lower 
leg.

Nor can a higher evaluation be assigned pursuant to any other 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars, other than of the head, face or neck, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

The preponderance of the evidence is against an increased 
rating for the veteran's scar of the left lower leg.  38 
C.F.R. § 4.3.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the service connection issues.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, 
Dingess notice was sent in July 2006, February 2007, and 
November 2008.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of February 14, 2005, the date of his claim, 
and a noncompensable rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Service connection for scar, right lower leg is denied.

Service connection for an additional disability of the left 
arm is denied. 

An initial compensable disability rating for scar, left lower 
leg is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


